1

2

3

4

5

6

7

8

9                       UNITED STATES DISTRICT COURT

10                     EASTERN DISTRICT OF CALIFORNIA

11

12   WILLIAMS SPORTS RENTALS, INC.,       USCA NO. 19-72233
13                Plaintiff,              No.   2:17-cv-00653-JAM-EFB
14        v.
15   MARIAN LATASHA WILLIS,               U.S. DISTRICT COURT’S RESPONSE
                                          TO NINTH CIRCUIT’S INVITATION
16                Defendant.              TO COMMENT ON CLAIMANT MARIAN
                                          WILLIS’S PETITION FOR A WRIT OF
17                                        MANDAMUS
18

19        In August 2016, Raeshon Williams drowned in South Lake Tahoe
20   after falling off the back of a jet ski.     Seven months later,
21   Williams Sports Rentals (“WSR”)—the jet ski owner—filed a
22   complaint for exoneration from or limitation of liability in
23   federal court.   Compl. for Exoneration (“Compl.”), ECF No. 1.
24   Pursuant to the Limitation of Liability Act, this court enjoined
25   all other proceedings “arising out of, consequent upon, or in
26   connection with” the August 13, 2016 incident.      Order Approving
27   Stipulation of Value, ECF No. 11.
28
                                      1
1        Williams’s mother, Marian Willis, filed (1) an answer to the

2    complaint, ECF No. 16; (2) a motion to lift the Court’s anti-suit

3    injunction, ECF No. 25; and (3) a counterclaim, ECF No. 17.       The

4    Court denied Willis’s motion to lift the anti-suit injunction

5    from the bench.     See Minutes (“Anti-suit Injunction Order”), ECF

6    No. 41.   Willis appealed that ruling, ECF No. 43, and filed a

7    motion to stay the district court proceedings pending her appeal—

8    the Court also denied this motion.     Order Denying Motion to Stay

9    (“Stay Order”), ECF No. 56.

10       Subsequently, the Court dismissed Willis’s counterclaims

11   with prejudice.     Order Granting WSR’s MTD (“Dismissal Order”),

12   ECF No. 61.   Willis appealed.    ECF No. 62.   Between her two

13   appeals, Willis sought appellate review of three of this Court’s

14   decisions: (1) the Anti-suit Injunction Order; (2) the Stay

15   Order; and (3) the Dismissal Order.

16       On April 25, 2018, the Ninth Circuit rendered its decision

17   with respect to Willis’s first appeal.     USCA Order as to [ECF No.

18   43], ECF No. 67.     The Court held:

19       A review of the record demonstrates that, on January
         3, 2018, the district court entered final judgment
20       dismissing this action. The appeal of the judgment is
         pending in No. 18-15006. Consequently, this
21       preliminary injunction appeal is dismissed as moot.
         See Sec. and Exch. Comm’n v. Mount Vernon Mem’l Park,
22       664 F.2d 1358, 1361-62 (9th Cir. 1982). DISMISSED.
23   Id. at 2-3.   The Ninth Circuit then issued the formal mandate on

24   that decision.     ECF No. 78 (“The judgment of this Court, entered

25   April 25, 2018, takes effect this date.”).

26       One year later, the Ninth Circuit issued its order

27   purportedly addressing Willis’s appeal of the Dismissal Order.

28   USCA Memorandum as to [ECF No. 62], ECF No. 69.     Willis had
                                        2
1    argued this Court erred in (1) denying her motion to lift the

2    anti-suit injunction; (2) denying her motion for stay pending her

3    interlocutory appeal of that denial; and (3) dismissing her

4    wrongful death claim with prejudice.     Id. at 2.     The Court of

5    Appeals—despite previously dismissing Willis’s appeal of the

6    Anti-suit Injunction Order—found that this Court erred in failing

7    to conduct a prejudice inquiry when analyzing Willis’s motion to

8    dissolve the anti-suit injunction.      Id. at 2-3.    It also found

9    Willis’s appeal of the Stay Order was moot.      Id. at 2.    The Ninth

10   Circuit did not, however, address the propriety of this Court’s

11   dismissal of Willis’s claims.      See generally id.

12        The parties returned to this Court in disagreement about the

13   exact scope of the Ninth Circuit’s ruling.     WSR filed a motion

14   for exoneration from liability (“Mot.”).     ECF No. 71.     It argued

15   the Court of Appeals vacated and remanded the Anti-suit

16   injunction Order, not the Dismissal Order that had disposed of

17   Willis’s claims.    Mot. at 2.   WSR argued that, absent any pending

18   claims before the Court, (1) the Ninth Circuit’s remand on the

19   anti-suit injunction issue was moot, and (2) it was entitled to

20   exoneration of liability.    Id.
21        Willis, however, interpreted the Ninth Circuit’s order as a

22   vacatur of both the Anti-suit Injunction Order and the Dismissal

23   Order.   Opp’n to Mot. for Exoneration (“Opp’n”), ECF No. 74.         She

24   argued that vacating the Dismissal Order placed her claims again

25   before the Court.    And as such, Willis maintained the Court

26   needed to revisit her motion to dissolve the anti-suit injunction
27   and conduct the proper prejudice inquiry as the Ninth Circuit

28   required.   Opp’n at 3-5, 10-12.
                                         3
1        The Court held a hearing on WSR’s motion. There, it posed

2    the same questions to Willis that it now asks the Ninth Circuit:

3        1.    Did the Ninth Circuit’s decision vacate both the

4              Dismissal Order and the Anti-suit Injunction Order?

5        2.    Assuming the Ninth Circuit vacated both the Dismissal

6              Order and the Anti-suit Injunction Order, could this

7              Court conduct the limitation action concurrently with

8              the state court proceedings after dissolving the anti-

9              suit injunction?

10       3.    Assuming the Ninth Circuit only vacated the Anti-suit

11             Injunction Order, how does Willis’s failure to state a

12             claim in federal court not render the anti-suit

13             injunction issue moot?

14   See Transcript of Proceedings held on 7/30/19 (“Tr.”) at 12:10-

15   23, 13:20-14:18.   Unpersuaded by Willis’s response, the Court

16   concluded the Ninth Circuit only vacated its Anti-suit Injunction

17   Order.   Absent any pending claims in the suit, the Court found

18   the Ninth Circuit’s remand to conduct a prejudice analysis was

19   moot and granted WSR’s motion for exoneration.

20
21                            I.   DISCUSSION

22       The Court welcomes any guidance the Ninth Circuit can

23   provide on its previous vacatur and remand.   As do the parties.

24   See Tr. at 5:12-14, ECF No. 83 (“I will confess that it took me a

25   while to reach an understanding of the Ninth Circuit’s decision

26   as well.”).   Only this much is clear from the memorandum: the
27   Ninth Circuit viewed this case as falling within the single-

28   claimant exception.   See USCA Memorandum at 2.   As the Ninth
                                        4
1    Circuit explained, when this exception applies, a district court

2    must dissolve a LOLA injunction on state court proceedings unless

3    the vessel owner can show that dissolving the injunction would

4    prejudice his limitation right.     See Lewis v. Lewis & Clark

5    Marine, 531 U.S. 438, 449 (2001); Newton v. Shipman, 718 F.2d

6    959, 961 (9th Cir. 1983) (per curiam).      This Court admittedly

7    erred when it denied Willis’s motion to dissolve the LOLA

8    injunction without conducting an on-the-record prejudice

9    analysis.   See generally Transcript of Proceedings held on

10   8/29/17, ECF No. 44.

11       Notwithstanding that error, it is unclear how the Anti-suit

12   Injunction Order remains a live issue following a valid dismissal

13   of Willis’s claims.     Even if this Court reads the Ninth Circuit’s

14   decision as vacating the both the Anti-suit Injunction Order and

15   the Dismissal Order, it remains concerned about adjudicating a

16   moot issue.     In this Court’s opinion, re-litigating Willis’s

17   motion to dissolve the LOLA injunction would give rise to three

18   possible scenarios.     First, the Court could conduct a prejudice

19   inquiry and find that dissolving the anti-suit injunction would

20   prejudice WSR’s limitation right.      In which case, the injunction
21   would remain.    See Ex parte Green, 286 U.S. 437, 439-440 (1932).

22   WSR would undoubtedly file the same motion to dismiss it filed in

23   November 2017.    This Court would issue the same order it issued

24   in December 2017.     And all parties would be in the same position

25   they were before the appeal, less thousands of dollars in legal

26   fees.
27       Second, the Court could find that dissolving the anti-suit

28   injunction would not prejudice WSR’s limitation right.
                                        5
1    Admittedly, Willis would then be entitled to proceed with her

2    claims against WSR in state court.     Newton v. Shipman, 718 F.2d

3    959, 961-62 (9th Cir. 1983).    But this Court could still proceed

4    with the limitation action in federal court.    See id. at 963.     As

5    in the first scenario, WSR would file a motion to dismiss and,

6    for the reasons discussed in its prior Dismissal Order, this

7    Court would have to grant it.    WSR would take this order down to

8    Alameda County Superior Court and remove itself from the state

9    proceedings.    See Stoll v. Gottlieb, 305 U.S. 165, 171-73(1938).

10   Again, none of the parties are made better off by this process.

11        Finally, the Court could find WSR would not be prejudiced by

12   the state court proceedings, dissolve the anti-suit injunction,

13   and stay the federal proceedings until the state litigation is

14   complete.   See Newton, 718 F.2d at 963.   This is Willis’s

15   preferred course of action, though it makes little sense to the

16   Court.    Using this approach, WSR’s two-year-old limitation action

17   would lie in wait for several more years while the parties

18   litigated in state court.   Assuming Willis prevails, this Court

19   would then resume the federal proceedings.    Given Willis

20   stipulated to “waiv[ing] any res judicata or collateral estoppel
21   effect that an intervening jury trial might [] have on [the

22   limitation issues],” the parties would have to argue the

23   limitation action from scratch.    See Stipulation on Remand, ECF

24   No. 73.   WSR would file a motion to dismiss, and the Court would

25   grant it.   The Court does not see the utility in engaging in such

26   a purely academic exercise.
27        At the July hearing and in its petition to the Ninth

28   Circuit, Willis argued this Court’s critical misstep was in
                                        6
1    thinking that it would retain jurisdiction to adjudicate the

2    negligence prong of the limitation action if it dissolved the

3    anti-suit injunction.   Tr. at 16:11-17, 17:7-18:3; Appellant’s

4    Petition for Writ of Habeas Corpus (“Petition”) at 2-3, No. 19-

5    72233.   Indeed, Willis’s counsel stated, in no uncertain terms,

6    the question of WSR’s liability “is not before this Court, should

7    have never been before this Court, and will not be before this

8    Court if I come back here.”   Tr. 17:13-15.   Willis largely relies

9    on Lewis v. Lewis & Clark Marine, Inc., 531 U.S. 438 (2001), Lake

10   Tankers v. Henn, 354 U.S. 147 (1957), and In re Tidewater, 249

11   F.3d 342 (5th Cir. 2001) for this position.   Tr. at 15:10-20;

12   Petition at 2-3.   But as this Court has already explained, it

13   does not read these cases the way Willis does.   While these cases

14   include mandatory language about dissolving a LOLA injunction

15   absent a showing of prejudice when the single-claimant exception

16   applies, they do not indicate that a district court divests

17   itself of jurisdiction over the negligence phase of a limitation

18   action upon dissolving the injunction.   See Lewis, 531 U.S. at

19   445 (“Thus, the saving to suitors clause preserves remedies and

20   the concurrent jurisdiction of state courts over some admiralty
21   and maritime claims.” (emphasis added)); Lake Tankers, 354 U.S.

22   at 153 (explaining that the single claimant exception would at

23   times subject a vessel owner to a “multiplicity of suits”).      Nor

24   do these cases appear to “narrowly circumscribe” a district

25   court’s ability to proceed with a LOLA action concurrently with

26   state court proceedings.   To the contrary, Newton, 718 F.3d at
27   963–another case upon which Willis relies—squarely counsels

28   against tying a district court’s hands this way.    There, the
                                      7
1    Ninth Circuit explained:

2          In remanding this case for further action by the
           district court, we offer some general guidance on how
3          the case might proceed. First it may be noted that
           admiralty practice incorporates the Federal Rules of
4          Civil Procedure which were drafted ‘to secure the
           just, speedy and inexpensive determination of every
5          actin.’ Fed. R. Civ. P. 1; Fed. R. Civ. P. Supp.R.A.
           advisory committee note. Useless formalities should
6          not inhibit the efficient administration of the
           court . . . . The district court should select the
7          most efficient manner of proceeding.
8    Id.

9          Each of the three scenarios discussed above ultimately lead

10   to the dismissal of Willis’s claim.   That is because eventually—

11   be it now or in a few years—this Court must adjudicate WSR’s

12   limitation action.   As the Ninth Circuit knows, limitation

13   actions proceed in two phases.   First, the injured party must

14   show “what acts of negligence or conditions of unseaworthiness

15   caused the accident.”   In re Hechinger, 802 F.2d 202, 207 (9th

16   Cir. 1989).   If the claimant fails to make a showing of

17   negligence or unseaworthiness, the vessel owner is wholly

18   exonerated—“if no liability exists there is nothing to limit.”

19   Id. (quoting Northern Fishing Trading Co., Inc. v. Grabowski,

20   1973 A.M.C. 1283, 1290 (9th Cir. 1973)).   Accordingly, although
21   the single-claimant exception allows Willis to try her wrongful

22   death and survival action claims before a jury in state court,

23   she must eventually still prove WSR’s negligence by a

24   preponderance of the evidence in federal court.   Given that this

25   Court has previously found on two occasions that Willis failed to

26   set forth a negligence claim because she did not allege WSR owed
27   her son a duty of care, Willis cannot successfully defend against

28   WSR’s limitation action.   See ECF Nos. 41, 61.   Accordingly, this
                                      8
1    Court’s finding that the anti-suit injunction issue is moot

2    should be affirmed by the Ninth Circuit.

3

4                             II.   CONCLUSION

5        This Court granted WSR’s motion for exoneration based on its

6    finding that the anti-suit injunction issue was moot.   The Court

7    stands by its ruling, but invites clarification from the Ninth

8    Circuit on its May 21, 2019 Memorandum, June 10, 2010 Mandate, or

9    any of its prior case law.

10

11   Dated: October 1, 2019

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                       9
